Case 18-12012-LSS Doc 1015-1 Filed 09/11/20 Page 1of2

Schedule I

 

Claimant Claim Number

 

BANK ROBBER MUSIC LLC
ATTN: DOUGLAS SMITH
40 EXCHANGE PL, STE 1900
NEW YORK, NY 10005

 

BLT COMMUNICATIONS LLC

C/O LAW OFFCES OF JEFFREY A SLOTT
ATTN: JEFFREY A SLOTT, ESQ. 72
15760 VENTURA BLVD STE 1600
ENCINO, CA 91436

 

BOND CREATIVE LLC
SETH ALTHOFF

57 N HIGHLAND AVE
LOS ANGELES, CA 90038

34

 

DIGITAL CINEMA DISTRIBUTION COALITION LLC
ATTN: JOHN NOHELTY

1840 CENTURY PK EAST STE 550

LOS ANGELES, CA 90067

140

 

GIARONOMO PRODUCTIONS INC
ATTN: JOSEPH GRACEFFO

1501 BROADWAY, STE 705

NEW YORK, NY 10036

 

LATHAM & WATKINS LLP

ATN: JEFFREY E. BJORK, ESQ.

ADAM E. MALATESTA, ESQ.

355 SOUTH GRAND AVENUE, SUITE 100
LOS ANGELES, CA 90071-1560

71
LATHAM & WATKINS LLP

ATTN.: MARVIN S. PUTNAM, ESQ.
KENNETH T. DEUTSCH, ESQ.

10250 CONSTELLATION BLVD., SUITE 1100
LOS ANGELES, CA 90067

 

 

 

 

DOCS_NY:41096.2 64202/003
Case 18-12012-LSS Doc 1015-1 Filed 09/11/20 Page 2 of 2

 

Claimant Claim Number

 

MOCEAN LLC

A/K/A MOCEAN PICTURES LLC
ATTN: RALUCA HIRINIA &
ROSHONE HARMON

2440 S SEPULVEDA BLVD, STE 150
LOS ANGELES, CA 90064

80

 

NATIONAL RESEARCH GROUP INC
ATTN: JAMES MCNAMARA

5780 W JEFFERSON BLVD

LOS ANGELES, CA 90016

1]

 

PROMOSHOP INC
ATTN: KARIN MEYER 710
5420 MCCONNELL AVE

LOS ANGELES, CA 90066

 

SONY ELECTRONICS INC
ATTN: RICK BLAZIER

115 W CENTURY RD STE 250
PARAMUS, NJ 07652

169

 

THE WALL GROUP LA LLC
C/O ENDEAVOR

ATTN: COURTNEY BRAUN 176
9601 WILSHIRE BLVD 3RD FL
BEVERLY HILLS, CA 90210

 

 

 

 

DOCS_NY:41096.2 64202/003
